PFR CURIAM.
On a plea of “guilty” Price was sentenced by the District Court of the United States for the Southern District of New York" to a term of 2 years and 6 months, to be served in the United States Penitentiary at Atlanta, Ga. Representing that the sentence Was imposed during his absence, and therefore invalid, Price, after commitment, succeeded by writ of habeas corpus, granted by the District Court of the United States for the Northern District of Georgia, iti being returned to a.nd having his case reviewed by the District Court of the United States for the Southern District of New York. /The latter court, on September 13, 1920, imposed what Price calls “another sentence” for an additional term of 4 months to be served at Atlanta, and later, on September 22, 1920, without setting aside the prior sentence of the same month, it imposed still “another sentence” of 4 months, to be served in the Essex county jail at Newark, N. J.
In this situation Price petitioned the District Court of the United States for the District of New Jersey for writ of habeas corpus, on the ground that the sentence of April 30, 1919, was illegal, because imposed when he was not present in court, or, if legal, then the later sentence for 4 months, which he is now serving, was illegal. From the denial of his petition for a writ of habeas corpus the plaintiff took this appeal.
[1] We have given consideration to every aspect of this case, and *978are satisfied that the sentence for 2 years and 6 months was legal, and that the subsequent acts of the court involving the appellant’s imprisonment, and termed by him “additional sentences,” were nothing more than recommitments under that sentence, and that in consequence Price is lawfully in prison.
[2] It follows, however, that, notwithstanding his commitment to Essex county jail for a part of his term, Price is entitled to such commutation of time as he would ha.ve earned under the law in serving unbroken his full term of 2 years and 6 months.
The appeal is dismissed.